Citation Nr: 1418278	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than May 18, 1990, for the grant of service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to April 1953.  He died in March 2001.  The appellant claims as his surviving spouse.

In April 2011, the appellant and her daughter testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of this hearing is of record.

This issue was denied by the Board in a May 2012 decision.  The appellant appealed this determination to the Veterans Claims Court.  In October 2012, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's May 2012 decision and returning this issue to the Board for further consideration.  

In March 2013, the Board issued a decision granting an effective date of May 18, 1990, for the grant of service connection for PTSD.  This decision was again appealed to the Court, and in an October 2013 order, the Court Clerk again granted a second JMR, which had the effect of vacating that portion of the Board's March 2013 decision which denied an effective date prior to May 18, 1990, for the service connection grant for PTSD, and returning that issue to the Board for further consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2001.  The appellant filed a timely claim for accrued benefits.  

2.  The Veteran was first diagnosed with PTSD in October 1992, and no such diagnosis was of record in April 1980.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 18, 1990, for the grant of service connection for PTSD on an accrued benefits basis have not been met.  38 U.S.C.A. §§ 5101, 5121, 7105 (West 1991); 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.151, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran would have been entitled to an earlier effective date for the grant of service connection for PTSD had the claim been adjudicated during his life time.  She and her daughter testified that he had experienced psychiatric symptoms for many years due to his service in Korea during the Korean Conflict.  

Under the relevant laws and regulations, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121(a)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a)(1) (2013).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

The Board notes that the statute governing accrued benefits, 38 U.S.C.A. § 5121, was amended during the pendency of this appeal to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran died in March 2001, and the claim has been considered under the version of 38 U.S.C.A. § 5121(a) as in effect prior to December 16, 2003.  

An appellant may not furnish additional evidence that could be used to substantiate his or her claim, and VA may not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  Only evidence contained in the claims file at the time of a veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993); see also Ralston v. West, 13 Vet. App. 108 (1999).  

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

In this case, at the time of his death in March 2001, the Veteran had a pending claim for an effective date prior to March 6, 1992, for the grant of service connection for PTSD.  In April 2001, the appellant filed a claim for accrued benefits, to include the claim for an earlier effective date for the grant of service connection for PTSD.  

The Board finds that the accrued benefits claim was filed in a proper and timely manner.  After the claim was denied in a March 2008 rating decision, the appellant properly appealed that decision to the Board; therefore, an accrued benefits claim for an earlier effective date for the grant of service connection for PTSD is in appellate status and before the Board.  

The appellant essentially contends that the Veteran would have prevailed on his claim for an earlier effective date for the grant of service connection for PTSD if he had not died.  He made many arguments in support of his claim for an earlier effective date for service connection for PTSD prior to his death.  The Board notes that some of his arguments touched on elements from his entire history with the VA disability compensation system.  

As a procedural matter, VA initially granted the Veteran's claim for service connection for a stomach ulcer disorder in a May 1962 rating decision.  In March 1968, he filed a claim for an increased rating for what he referred to as his "ulcer condition."  In an August 1968 rating decision, VA granted an increased rating of 20 percent for an ulcer disability.  

In July 1979, the Veteran filed a claim for an increased rating for what he termed a "stomach disorder and a nervous condition."  VA, in pertinent part, treated this claim as an initial claim for service connection for a psychiatric disorder, as the record indicated that he had never filed a formal or informal claim for service connection for a psychiatric disorder previously.  

Eventually, the Board denied the claim for service connection for a psychiatric disorder in a March 1981 decision.  The March 1981 Board decision denying the Veteran's initial claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002).  That same year, he again filed a service connection claim for a nervous condition.  This claim was denied by the RO in October 1981, and he was so informed that same month, and did not file a timely notice of disagreement; thus, the October 1981 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  

In May 1990, the Veteran again filed a claim for an increased rating for what he termed his service-connected "ulcers and nervous condition."  The RO classified the claim, in pertinent part, as an application to reopen a previously denied claim for a psychiatric disorder.  In October 1990, the RO denied the application to reopen the previously denied claim.  He filed a timely notice of disagreement (NOD) and the RO issued a February 1991 statement of the case (SOC).  

In a March 2013 decision, the Board found this appeal was subsequently perfected by the Veteran; thus, the Board awarded an effective date of May 18, 1990, based on the receipt of claim on that date, for the grant of service connection for PTSD.  In the same March 2013 decision, the Board denied entitlement to an effective date prior to May 18, 1990.  This denial was subsequently vacated by the Court in October 2013 via the grant of a JMR, as noted above.  

The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

It is apparent from the record that the Veteran did not file a claim for PTSD within one year after separation of service; therefore, that provision of the regulation is not applicable here.  Rather, the effective date will be the date of the claim or date entitlement arose, whichever is later.  

Upon review of the record, the Board finds that the Veteran had, prior to May 1990, filed on several occasions for service connection for various disabilities, to include a nervous condition.  Such a claim was most recently denied by VA in October 1981, when the RO found that a reopening of this previously-denied service connection claim for a nervous condition was not warranted.  He was informed of this determination that same month, and did not file any document which could reasonably be accepted as a timely notice of disagreement.  Therefore, the October 1981 rating decision became final.  

In the JMR, the appellant asserted that the Board erred in failing to consider whether an earlier effective date was warranted pursuant to 38 C.F.R. § 3.114(a).  Under this regulation, a retroactive payment of VA benefits may be awarded based on a liberalizing change in the law if a veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  

In the present case, the diagnosis of PTSD was added to VA's disability rating schedule effective April 11, 1980, a change which VA has conceded constitutes a liberalizing law for purposes of 38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 16, 1997).  The Board does not find 38 C.F.R. § 3.114(a) applicable to the present case, however, as the Veteran did not meet all the criteria of the liberalizing law at that time.  

Specifically, the Veteran did not have a diagnosis of PTSD at the time of the change in law in April 1980.  While he had on several occasions prior to 1990 sought treatment for psychiatric symptoms including anxiety and nervousness, he was diagnosed with anxiety and depression, not PTSD.  Moreover, these diagnoses were attributed to his son's legal difficulties, not his active duty service.  

The first diagnosis of record of PTSD dates to an October 1992 VA psychiatric examination, many years after the April 1980 liberalizing regulatory change.  In the JMR, the appellant cites to prior treatment notes and clinical findings in the record describing the Veteran as "nervous" or "anxious," but these records do not contain a diagnosis of PTSD.  

Moreover, although the Veteran sought psychiatric treatment prior to April 1980, the Board may not infer a diagnosis of PTSD where the same is not found in the record, as the Board is prohibited from making its own medical judgments.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, an effective date prior to May 18, 1990, is not warranted pursuant to 38 C.F.R. § 3.114(a), as all the criteria for the grant of service connection for PTSD were not met as of the April 1980 liberalization of the law.  

Similarly, the evidence of record does not support a finding that the Veteran was entitled to service connection for PTSD in the one-year preceding the filing of the May 1990 claim, as no records were filed by him or received by VA in the year prior to that date, and no competent evidence has been received indicating eligibility arose within a year of the receipt of his May 1990 claim.  

In sum, the Board finds that an effective date earlier than May 18, 1990, for the award of service connection for PTSD is not warranted.  There is no indication of an unadjudicated formal or informal claim prior to that date and the evidence does not show that entitlement to PTSD arose within a year prior to that date.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The appellant's earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the appellant's representative presented written argument on her behalf and she further submitted both written evidence and testified at a hearing before the Board in April 2011.  As noted above, for purposes of accrued benefits, with some exceptions not applicable here, no further evidence can be submitted to the file in considering the claim.  Therefore, no additional medical evidence has been submitted or considered.

The Board further finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The available evidence has been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Adjudication at this time is proper.  


ORDER

An effective date earlier than May 18, 1990, for the grant of service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


